DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4/28/2021. In virtue of this communication claims 1-16 and 18-22 are currently pending in the instant application.
     
Response to Amendment
In response to the action mailed on 11/3/2020, the Applicant has filed a response amending the claims. 
      
Response to Arguments
The Applicant’s arguments have been fully considered but they are moot because the arguments do not apply to the new references and/or interpretation being used in the current rejection.
 
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 8 recites the limitation "the adjustment of the level deviation between the other wavelength group signal and the wavelength group signal… “ in lines 2-4. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous disclosure of “an adjustment of a level deviation between an other wavelength group signal and a wavelength group signal”. The only recitation of “an adjustment of a level deviation” is recited in Claim 1 which states “a first attenuator configured to adjust a level deviation of the subcarrier signals…”, however, this limitation is different from what is being claimed in claim 8. Therefore, claim 8 is indefinite and needs further clarification. 

Claim 20 recites the limitation "based on the optical level of the wavelength group signal in the output interface … “. However, it is not clear if the “wavelength group signal” is the first wavelength group signal or the second wavelength group signal. Also, it is not clear if the “output interface” is the first optical interface or the second optical interface. This claim is indefinite and needs clarification.

Claim 21 recites the limitation "based on the optical level of the wavelength group signal in the output interface … “. However, it is not clear if the “wavelength group signal” is the first wavelength group signal or the second wavelength group signal. Also, it is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499).


Regarding Claim 1, Tsuda discloses an optical transmission apparatus communicably coupled to a remote optical transmission apparatus, comprising: 
a multiplexer configured to multiplex a plurality of subcarrier signals for performing optical wavelength multiplexing communication into a wavelength group signal (Fig 3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) with a multiplexer (i.e. 335) that multiplexes a plurality of subcarrier signals for performing optical wavelength multiplexing communication into a wavelength group signal (i.e. at a first input of 303));  
an output interface configured to output the multiplexed wavelength group signal to an optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has an output interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs the multiplexed wavelength group signal to an optical transmission line); 
a first attenuator configured to adjust a level deviation of the subcarrier signals before the multiplexing based on an optical level of the wavelength group signal in the output interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the subcarrier signals before the multiplexing (i.e. at 335) based on an optical level (e.g. measured via 256C, 259C and 265C) of the wavelength group signal (i.e. at a first input of 303) in the output interface (e.g. 255C, 256C, 258C, 259C, 265C)); and  
a second attenuator configured to adjust, after the multiplexing, a level of an other wavelength group signal received from the remote optical transmission apparatus and a level of the wavelength group signal including the adjusted subcarrier signals based on the optical level of the wavelength group signal in the output interface (Fig 3, 
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the other wavelength group signal and the level of the wavelength group signal. 
However, Hoshida discloses
an attenuator being configured to adjust a ratio between a level of an other wavelength group signal and a level of a wavelength group signal (Fig 1, Fig 3A, 3B, col 7 lines 1-6, col 9 lines 5-6, 21-37, col 15 lines 62-67 where an attenuator/amplifier 1 is configured to adjust a ratio between a level of an other wavelength group signal (e.g. in a 2dn wavelength band) and a level of a wavelength group signal (e.g. in a 1st wavelength band)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda, with the teachings of the attenuator/amplifier 1 as described in Hoshida. The motivation being is that as shown an attenuator/amplifier 1 can adjust a ratio between a level of an other wavelength group signal (e.g. in a 2nd wavelength band) and a level of a wavelength group signal (e.g. in a 1st wavelength band) and one of ordinary skill in the art can implement this concept into the repeater as 

Regarding claim 2, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the first attenuator adjusts the level deviation between the subcarrier signals based on an optical level of each subcarrier signal in the wavelength group signal (Tsuda Fig 3, Fig 4, paragraphs [68][96][109][133] where the first attenuator (i.e. 334) adjusts the level deviation between the subcarrier signals based on an optical level (i.e. measured via 256C, 259C and 265C) of each subcarrier signal in the wavelength group signal (i.e. at a first input of 303)). 

Regarding claim 3, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the first attenuator adjusts the optical level of each subcarrier signal so that optical levels of all subcarrier signals in the wavelength group signal reach a target level (Tsuda Fig 3, Fig 4, paragraphs [68][96][109][133] where the 
 
Regarding claim 5, Tsuda as modified by Hoshida also discloses the optical transmission apparatus further comprising a plurality of optical transmission circuits configured to generate the plurality of subcarrier signals and outputting the plurality of generated subcarrier signals to the multiplexer (Tsuda Fig 3, Fig 4, paragraph [109] where a plurality of optical transmission circuits (i.e. 332) generate the plurality of subcarrier signals and output the plurality of generated subcarrier signals to the multiplexer (i.e. 335)), wherein the first attenuator adjusts optical levels of the subcarrier signals in the optical transmission circuit or the multiplexer (Tsuda Fig 3, Fig 4, paragraph [109] where the first attenuator (i.e. 334) adjusts optical levels of the subcarrier signals in the multiplexer (i.e. 335)). 
  
Regarding claim 6, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the second attenuator adjusts the ratio between the level of the other wavelength group signal and the level of the wavelength group signal including the subcarrier signals based on an optical level of each subcarrier signal in the wavelength group signal (Hoshida Fig 1, Fig 3A, 3B, col 7 lines 1-6, col 9 lines 5-6, 21-37, col 15 lines 62-67 where the attenuator/amplifier 1 adjusts the ratio between the level of the other wavelength group signal (i.e. in a 2dn wavelength band) and the level of the wavelength group signal (i.e. in a 1st wavelength band) based on an optical 
 
Regarding claim 7, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the second attenuator adjusts the optical levels of the subcarrier signals so that the optical levels of all of the subcarrier signals in the wavelength group reach a target level (Hoshida Fig 1, Fig 3A, 3B, col 7 lines 1-6, col 9 lines 5-6, 21-37, col 15 lines 62-67 where the attenuator/amplifier 1 adjusts the optical levels of the subcarrier signals so that the optical levels (i.e. measured via control section 7) of all of the subcarrier signals in the wavelength group signal (i.e. in a 1st wavelength band) reach a target level).   
 
Regarding claim 16, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein the other wavelength group signal is transmitted in the optical transmission line (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the other wavelength group signal (i.e. at a second input of 303) is transmitted in the optical transmission line).  
 
Regarding claim 18, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein after the multiplexing the other wavelength group signal is multiplexed with the wavelength group signal including the adjusted subcarrier signals (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where after the multiplexing (i.e. at 335) the other wavelength group signal (i.e. at a second input of 303) is multiplexed (i.e. at 

Regarding claim 19, Tsuda as modified by Hoshida also discloses the optical transmission apparatus wherein a wavelength of the other wavelength group signal is different from a wavelength of the wavelength group signal including the adjusted subcarrier signals (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where a wavelength of the other wavelength group signal (i.e. at a second input of 303) is different from a wavelength of the wavelength group signal (i.e. at a first input of 303) including the adjusted subcarrier signals).   

Regarding Claim 20, Tsuda discloses an optical transmission apparatus comprising: 
	a multiplexer configured to multiplex a first plurality of subcarrier signals for performing optical wavelength multiplexing communication into a first wavelength group signal (Fig 3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) with a multiplexer (i.e. 335) that multiplexes a first plurality of subcarrier signals for performing optical wavelength multiplexing communication into a first wavelength group signal (i.e. at a first input of 303));    
	a first optical interface configured to receive a second wavelength group signal from a remote optical transmission apparatus on a first optical transmission line (Fig 3, Fig 4, paragraphs [90][99][109] where the repeater has a first optical interface (i.e. 131-1) that receives a second wavelength group signal (i.e. at a second input of 303) from a remote optical transmission apparatus (e.g. 112C) (as shown in Fig 1) on a first optical 
	a second optical interface configured to output a combined optical signal comprising the first wavelength group signal and the second wavelength group signal to a second optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has a second optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs a combined optical signal comprising the first wavelength group signal (i.e. at a first input of 303) and the second wavelength group signal (i.e. at a second input of 303) to a second optical transmission line);   
	a first attenuator configured to adjust a level deviation of the first plurality of subcarrier signals, before the multiplexer multiplexes the first plurality of subcarrier signals, based on an optical level of the first wavelength group signal in the second optical interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the first plurality of subcarrier signals, before the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals, based on an optical level (i.e. measured via 256C, 259C and 265C) of the first wavelength group signal (i.e. at a first input of 303) in the second optical interface (e.g. 255C, 256C, 258C, 259C, 265C)), and  
	a second attenuator configured to adjust a level of the second wavelength group signal and a level of the first wavelength group signal, after the multiplexer multiplexes the first plurality of subcarrier signals into the first wavelength group signal based on the 
Tsuda fails to explicitly disclose the second attenuator being configured to adjust a ratio between the level of the second wavelength group signal and the level of the first wavelength group signal. 
However, Hoshida discloses
an attenuator being configured to adjust a ratio between a level of a second wavelength group signal and a level of a first wavelength group signal (Fig 1, Fig 3A, 3B, col 7 lines 1-6, col 9 lines 5-6, 21-37, col 15 lines 62-67 where an attenuator/amplifier 1 is configured to adjust a ratio between a level of a second wavelength group signal (e.g. in a 2dn wavelength band) and a level of a first wavelength group signal (e.g. in a 1st wavelength band)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda, with the teachings of the attenuator/amplifier 1 as described in Hoshida. The motivation being is that as shown an attenuator/amplifier 1 can adjust a ratio between a level of a second wavelength group signal (e.g. in a 2nd wavelength band) and a level of a first wavelength group signal (e.g. in a 1st .

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Callan (US Pub 20110243555).

Regarding claim 4, Tsuda as modified by Hoshida fails to explicitly disclose the optical transmission apparatus, wherein, when a certain period passes until the adjustment of the level deviation between the subcarrier signals before the multiplexing is finished after an initial setting is made on optical levels of the subcarrier signals, the second attenuator starts adjusting the level deviation between the wavelength group signal and the other wavelength group signal. 
However, Callan discloses 
when a certain period passes until an adjustment of a level deviation between  subcarrier signals, before multiplexing, is finished and after an initial setting is made 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Hoshida, with the teachings of the attenuators VOAs as described in Callan. The motivation being is that as shown a downstream attenuator VOA (i.e. in node 2) can start adjusting a level deviation before an upstream attenuator VOA (i.e. in node 1) finishes adjusting a level deviation and after the upstream attenuator VOA (i.e. in node 1) starts with an initial setting and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Hoshida and have the repeater with a downstream attenuator VOA (second attenuator 253C) that starts adjusting a level deviation (i.e. of the wavelength group signal and the other wavelength group signal) before an upstream attenuator VOA (first attenuator 334) finishes adjusting a level deviation (i.e. of the subcarrier signals) and after the upstream attenuator VOA (first attenuator 334) starts with an initial setting i.e. as an alternative so as to apply a known initialization technique of two attenuators into a known repeater that has two attenuators (334, 253C) and which modification is a simple implementation of a known concept of a known .  
 
Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Tokura et al (US Pub 20160134360).

Regarding claim 8, Tsuda as modified by Hoshida fails to explicitly disclose the optical transmission apparatus wherein when an optical level interruption of one of the subcarrier signals of the wavelength group signal is detected, after the adjustment of the level deviation between the other wavelength group signal and the wavelength group signal is finished, the first attenuator resumes the adjustment of the level deviation between the subcarrier signals.
However, Tokura discloses 
when an optical level interruption of a signal is detected, a first attenuator resumes adjustment of a level deviation of the signal (Fig 1, Fig 3, paragraphs [27][29][40][44] where when an optical level interruption of a signal is detected (e.g. at a monitor 10), a backup system with a first attenuator (i.e. 13) resumes adjustment of a level deviation of the signal). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Hoshida, with the teachings of the backup system as described in Tokura. The motivation being is that as shown when an optical level interruption of a signal is detected (e.g. at a monitor 10), a backup system with a first attenuator (i.e. 13) can resume adjustment of a level deviation of the signal and one of ordinary skill in the art can implement this concept into the repeater as .

Claims 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Yano (US Pub 20060045532).

Regarding claim 9, Tsuda as modified by Hoshida also discloses the optical transmission apparatus further comprising  
a coupler connected between the multiplexer and the output interface, and configured to couple the multiplexed wavelength group signal (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where a coupler (i.e. 303) connects between the multiplexer (i.e. 335) and the output interface (e.g. 255C, 256C, 258C, 259C, 265C) and couples the multiplexed wavelength group signal (i.e. at a first input of 303)), and  
wherein the second attenuator adjusts the optical levels of the subcarrier signals in the wavelength group signal in the coupler (Tsuda Fig 3, Fig 4, paragraphs 
Tsuda as modified by Hoshida fails to explicitly disclose the coupler being an optical switch circuit. 
However, Yano discloses 
a coupler being an optical switch circuit (Fig 28, paragraph [192] where a coupler 122 is an optical switch circuit WSS). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Hoshida, with the teachings of the coupler 122 as described in Yano. The motivation being is that as shown a coupler 122 can be an optical switch circuit WSS and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Hoshida and have the repeater with a coupler 202 that is an optical switch circuit WSS i.e. so as to perform the coupling with increased selectivity and which modification is a simple implementation of a known concept of a known coupler 122 into a known repeater for its improvement and for optimization and which modification yields predictable results. 

Regarding claim 10, Tsuda as modified by Hoshida and Yano also discloses the optical transmission apparatus, wherein 
the optical switch circuit outputs a plurality of the wavelength group signals to the output interface (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the coupler (i.e. 
the second attenuator adjusts the optical levels of the subcarrier signals in the plurality of wavelength group signals in the optical switch circuit (Tsuda Fig 3, Fig 4, paragraphs [68][96][109] where the second attenuator (e.g. 253C) adjusts the optical levels of the subcarrier signals in the plurality of wavelength group signals in the coupler (i.e. 303) (optical switch circuit WSS)). 
  
Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al (US Pub 20020154359) in view of Hoshida et al (US Pat 6885499) in further view of Dhillon et al (US Pub 20130308945). 
 
Regarding Claim 21, Tsuda discloses an optical transmission apparatus comprising: 
a multiplexer configured to multiplex a first plurality of subcarrier signals into a first wavelength group signal (Fig3, Fig 4, paragraphs [90][99][109] where a repeater has an OADM (e.g. 132-1C) with a multiplexer (i.e. 335) that multiplexes a first plurality of subcarrier signals into a first wavelength group signal (i.e. at a first input of 303));  
a first optical interface configured to output a combined optical signal for performing channel transmission to a first optical transmission line (Fig 3, Fig 4, paragraphs [68][96] where the repeater has a first optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that outputs a combined optical signal for performing channel transmission to a first optical transmission line),    
wherein the combined optical signal comprises the first wavelength group signal and a second wavelength group signal comprising a second plurality of multiplexed subcarrier signals (Fig 3, Fig 4, paragraphs [68][96][109] where the combined optical 
a first attenuator configured to adjust a level deviation of the first plurality of subcarrier signals, before the multiplexer multiplexes the first plurality of subcarrier signals, based on an optical level of the first wavelength group signal in a second optical interface (Fig 3, Fig 4, paragraphs [68][96][109][133] where the OADM (e.g. 132-1C) has a first attenuator (i.e. 334) (or 203) that adjusts a level deviation of the first plurality of subcarrier signals, before the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals, based on an optical level (i.e. measured via 256C, 259C and 265C) of the first wavelength group signal (i.e. at a first input of 303) in the first optical interface (e.g. 255C, 256C, 258C, 259C, 265C)); and  
a second attenuator configured to adjust a level of the second wavelength group signal and a level of the first wavelength group signal, after the multiplexer multiplexes the first plurality of subcarrier signals into the first wavelength group signal based on the optical level of the wavelength group signal in the output interface (Fig 3, Fig 4, paragraphs [68][96][109][151] where the repeater has a second attenuator (e.g. 253C) that adjusts a level of the second wavelength group signal (i.e. at a second input of 303) and a level of the first wavelength group signal (i.e. at a first input of 303), after the multiplexer (i.e. 335) multiplexes the first plurality of subcarrier signals into the first wavelength group signal (i.e. at a first input of 303) based on the optical level (i.e. measured via 255C, 258C and 265C) of the first wavelength group signal (i.e. at a first input of 303) in the first optical interface (e.g. 255C, 256C, 258C, 259C, 265C)). 

However, Hoshida discloses
an attenuator being configured to adjust a ratio between a level of a second wavelength group signal and a level of a first wavelength group signal (Fig 1, Fig 3A, 3B, col 7 lines 1-6, col 9 lines 5-6, 21-37, col 15 lines 62-67 where an attenuator/amplifier 1 is configured to adjust a ratio between a level of a second wavelength group signal (e.g. in a 2dn wavelength band) and a level of a first wavelength group signal (e.g. in a 1st wavelength band)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda, with the teachings of the attenuator/amplifier 1 as described in Hoshida. The motivation being is that as shown an attenuator/amplifier 1 can adjust a ratio between a level of a second wavelength group signal (e.g. in a 2nd wavelength band) and a level of a first wavelength group signal (e.g. in a 1st wavelength band) and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda and have the repeater with a second attenuator (e.g. 253C) that adjusts a ratio between a level of the second wavelength group signal (i.e. at a second input of 303) and a level of the first wavelength group signal (i.e. at a first input of 303)  i.e. as an alternative so the second attenuator (e.g. 253C) provides a pre-emphasis where different attenuation adjustment amounts are applied to each group of wavelengths due to each group of wavelengths experiencing a different loss during transmission and thus be able to increase/improve signal-to-noise-ratio SNR and which 
Tsuda as modified by Hoshida fails to explicitly disclose the channel transmission being a super channel transmission.
However, Dhillon discloses 
a channel transmission being a super channel transmission (Fig 3, paragraph [80] where a first optical interface (i.e. at output of ADM 74) performs a channel transmission that is a super channel transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the repeater as described in Tsuda as modified by Hoshida, with the teachings of the first optical interface (i.e. at output of ADM 74) as described in Dhillon. The motivation being is that as shown a first optical interface (i.e. at output of ADM 74) can perform a channel transmission that is a super channel transmission and one of ordinary skill in the art can implement this concept into the repeater as described in Tsuda as modified by Hoshida and have the repeater with a first optical interface (e.g. 255C, 256C, 258C, 259C, 265C) that performs a channel transmission that is a super channel transmission i.e. as an alternative so as to accommodate a high data rate transmission and improve bandwidth efficiency because of the narrow bandwidth being utilized in super channel transmission and which modification is a simple implementation of a known concept of a first optical interface (i.e. at output of ADM 74) into a known repeater for its improvement and for optimization and which modification yields predictable results.

Regarding claim 22, Tsuda as modified by Hoshida and Dhillon also discloses the optical transmission apparatus wherein the second wavelength group signal is received from a remote optical transmission apparatus (Tsuda Fig 3, Fig 4, paragraphs [90][99][109] where the second wavelength group signal (i.e. at a second input of 303) is received from a remote optical transmission apparatus 112-C (as shown in Fig 1)). 
  
Regarding claim 11, Claim 11 is similar to claim 1, therefore, claim 11 is rejected for the same reasons as claim 1.

Regarding claim 12, Claim 12 is similar to claim 2, therefore, claim 12 is rejected for the same reasons as claim 2.

Regarding claim 13, Claim 13 is similar to claim 5, therefore, claim 13 is rejected for the same reasons as claim 5.

Regarding claim 14, Claim 14 is similar to claim 6, therefore, claim 14 is rejected for the same reasons as claim 6.


Regarding claim 15, Claim 15 is similar to claim 9, therefore, claim 15 is rejected for the same reasons as claim 9.



Conclusion
The prior art considered pertinent to Applicant disclosure and not relied upon is the following: 

 Hayashi et al (US Pub 8818190) Fig 3 teaches a node 101c having an attenuator 2 that attenuates signals based on measured levels from node 101m.  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636